DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 July 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,346,454 in view of Prater (US 2,804,317). 
Claim 1 of U.S. Patent No. 11,346,454 discloses all elements of Claim 1 except wherein the first end of each of the pair of adapters is configured to threadably engage with an interior surface of an outlet end of a respective one of the pair of pressure relief valves and the pair of connectors engage the outlet manifold to push the second end of the respective one of the pair of adapters into a respective one of the pair of inlet ports with a tolerance gap formed between the external shoulder and the outlet manifold. 
Prater teaches adapters (22 generally) each of which has a first end (at 30), a second end (34), except wherein the first end of each of the pair of adapters is configured to threadably engage with an interior surface of an outlet end of a respective one of the pair of pressure relief valves (at 32) and each of the plurality of connectors is configured to push the second end of a respective one of the plurality of adapters into a respective one of the plurality of inlet ports of the outlet manifold (Figure 2) with a tolerance gap formed between the external shoulder of the respective one of the plurality of adapters (when the threads 54 are not fully tightened).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified of U.S. Patent No. 11,346,454 to incorporate the teachings of Prater to provide for wherein the first end of each of the pair of adapters is configured to threadably engage with an interior surface of an outlet end of a respective one of the pair of pressure relief valves and the pair of connectors engage the outlet manifold to push the second end of the respective one of the pair of adapters into a respective one of the pair of inlet ports with a tolerance gap formed between the external shoulder and the outlet manifold.  Doing so would be combining prior art elements according to known methods (the valve housing of Prater with the valve assembly of U.S. Patent No. 11,346,454) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair) and use of known technique to improve similar devices (the connection means of the valve of Prater with the valve of U.S. Patent No. 11,346,454) in the same way (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair).
Claims 2-6 are rejected by Claims 2-5 of U.S. Patent No. 11,346,454.
Claim 7 is rejected by Claim 1 of U.S. Patent No. 11,346,454 in view of Prater as discussed above.
Claims 8-9 are rejected by Claims 1 and 7 of U.S. Patent No. 11,346,454.
Claims 10-11 are rejected by Claim 6 of U.S. Patent No. 11,346,454.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byggmastar et al (US 2017/0343161) in view of Prater (US 2,804,317).
Regarding Claim 1, Byggmastar et al disclose a compact pressure relief valve assembly (Figure 1; Abstract) for providing for flow redundancy (The recitation “for providing for flow redundancy” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951)).
The assembly comprising: 
an inlet manifold (see Annotated Figure A) defining a plurality of outlet ports (to 26), wherein the pair of outlet ports are parallel to each other (see Annotated Figure A), and wherein each of the pair of outlet ports is configured to receive an inlet end of a respective one of a pair of pressure relief valves (from 27),
an outlet manifold (see Annotated Figure A) defining a pair of inlet ports (from 26), each of which is configured to slidably receive the second end of a respective one of the pair of adapters;
but fails to expressly disclose wherein each of the pair of outlet ports is configured to threadably receive an inlet end of a respective one of a pair of pressure relief valves,
a pair of adapters, each of which has a first end, a second end, and an external shoulder located between the first end and the second end, wherein the first end of each of the pair of adapters is configured to threadably engage with an interior surface of an outlet end of a respective one of the pair of pressure relief valves; 
each of the inlet ports of the outlet manifold is configured to slidably receive the second end of a respective one of the pair of adapters,
a pair of connectors, each of which includes an internal shoulder at a first connector end and threads at an opposing second connector end, wherein the internal shoulder of each of the pair of connectors is configured to engage a respective one of the pair of adapters as the threads of the respective one of the pair of connectors engage the outlet manifold to push the second end of the respective one of the pair of adapters into a respective one of the pair of inlet ports with a tolerance gap formed between the external shoulder and the outlet manifold.
Prater teaches adapters (22 generally where Byggmastar et al discloses a plurality of valves); and inlet manifold (from 20) wherein each of the pair of outlet ports is configured to threadably receive an inlet end of a respective one of a pair of pressure relief valves (at 18),
a pair of adapters (22), each of which has a first end, a second end, and an external shoulder located between the first end and the second end, wherein the first end of each of the pair of adapters is configured to threadably engage with an interior surface of an outlet end of a respective one of the pair of pressure relief valves (at 32); 
each of the inlet ports of the outlet manifold is configured to slidably receive the second end of a respective one of the pair of adapters (72),
a pair of connectors (54), each of which includes an internal shoulder at a first connector end (56) and threads at an opposing second connector end (58), wherein the internal shoulder of each of the pair of connectors is configured to engage a respective one of the pair of adapters as the threads of the respective one of the pair of connectors engage the outlet manifold to push the second end of the respective one of the pair of adapters into a respective one of the pair of inlet ports with a tolerance gap formed between the external shoulder and the outlet manifold (when the threads 54 are not fully tightened).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al to incorporate the teachings of Prater to provide for wherein each of the pair of outlet ports is configured to threadably receive an inlet end of a respective one of a pair of pressure relief valves, a pair of adapters, each of which has a first end, a second end, and an external shoulder located between the first end and the second end, wherein the first end of each of the pair of adapters is configured to threadably engage with an interior surface of an outlet end of a respective one of the pair of pressure relief valves; each of the inlet ports of the outlet manifold is configured to slidably receive the second end of a respective one of the pair of adapters, a pair of connectors, each of which includes an internal shoulder at a first connector end and threads at an opposing second connector end, wherein the internal shoulder of each of the pair of connectors is configured to engage a respective one of the pair of adapters as the threads of the respective one of the pair of connectors engage the outlet manifold to push the second end of the respective one of the pair of adapters into a respective one of the pair of inlet ports with a tolerance gap formed between the external shoulder and the outlet manifold.  Doing so would be combining prior art elements according to known methods (the valve housing of Prater with the valve assembly of Byggmastar et al) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair) and use of known technique to improve similar devices (the connection means of the valve of Prater with the valve of Byggmastar et al) in the same way (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair).

    PNG
    media_image1.png
    233
    570
    media_image1.png
    Greyscale

Annotated Figure A
Regarding Claim 2, Prater teaches a valve where the inlet (from 18; where Byggmastar et al disclose the inlet being a manifold in Annotated Figure A) includes second threads (between 38 and 18; Col 2, lines 12-18) adjacent an outlet port (from 18) for threadably receiving each valve (Figures 1 and 2).
Regarding Claim 3, Prater teaches wherein the plurality of connectors include a union nuts (54) configured to slidably retain a respective one of the plurality of adapters in the plurality of inlet ports of the outlet manifold (Figure 2 at least at 50 and 52).  
Regarding Claim 4, Pater the outlet manifold includes a pair of external threads (52 in Figure 2), each of which is configured to threadably engage the threads of a respective one of the pair of connectors for threadably coupling the pair of connectors to the outlet manifold (Figure 2).  
Regarding Claim 5, Prater teaches where the outlet manifold further includes a pair of annular extensions that define the plurality of inlet ports (generally at 46).  
Regarding Claim 6, Prater teaches where each of the pair of annular extensions includes external threads configured to threadably engage the threads of a respective one of the pair of connectors (at 52).  
Regarding Claim 7, Prater teaches where each tolerance gap is formed between the external shoulder of the respective one of the pair of adapters and an outer end of a respective one of the pair of annular extensions of the outlet manifold (when the threads 54 are not fully tightened).
Regarding Claim 8, Prater teaches a first pair of O-rings (Prater shows one at 70 and the second of the pair will be with the second valve, as disclosed by Byggmastar et al), each of which is configured to be compressed between a respective one of the pair of adapters (68) and the outlet manifold (46; Figure 2).  
Regarding Claim 12, Byggmastar et al disclose a method for assembling a compact pressure relief valve assembly that provides flow redundancy (Annotated Figure A). The method comprising: 
inserting an inlet end of each of a pair of pressure relief valves into a respective one of a pair of outlet ports of an inlet manifold (at 27 in Annotated Figure A), wherein the pair of outlet ports are parallel to each other such that the pair of pressure relief valves are parallel to each other when threaded to the inlet manifold (Annotated Figure A); 
inserting a second end of each of the pair of adapters into a respective one of a pair of inlet ports of an outlet manifold (to 27 as seen in Annotated Figure A); 
but fails to expressly disclose threadably inserting an inlet end of each of a pair of pressure relief valves into a respective one of a pair of outlet ports of an inlet manifold;
sliding each of a pair of connectors over an outlet end of a respective one of the pair of pressure relief valves, wherein each of the pair of connectors includes an internal shoulder at a first connector end and threads at an opposing second connector end;
threadably connecting a first end of each of a pair of adapters to the outlet end of a respective one of the pair of pressure relief valves;
slidably inserting a second end of each of the pair of adapters into a respective one of a pair of inlet ports of an outlet manifold and 
threadably connecting each of the pair of connectors to the outlet manifold so that the internal shoulder of each of the pair of connectors engages a respective one of the pair of adapters and pushes the second end of the respective one of the pair of adapters further into the respective one of the pair of inlet ports of the outlet manifold.
Prater teaches adapters (22 generally where Byggmastar et al discloses a plurality of valves);
threadably inserting an inlet end of each of a pair of pressure relief valves (20) into a respective one of a pair of outlet ports of an inlet manifold (18; Figure 2);
sliding each of a pair of connectors (54) over an outlet end of a respective one of the pair of pressure relief valves, wherein each of the pair of connectors includes an internal shoulder (50) at a first connector end and threads at an opposing second connector end (52);
threadably connecting a first end of each of a pair of adapters to the outlet end of a respective one of the pair of pressure relief valves (at 32);
slidably inserting a second end of each of the pair of adapters into a respective one of a pair of inlet ports of an outlet manifold (at 72) and 
threadably connecting each of the pair of connectors to the outlet manifold (52) so that the internal shoulder of each of the pair of connectors engages a respective one of the pair of adapters and pushes the second end of the respective one of the pair of adapters further into the respective one of the pair of inlet ports of the outlet manifold (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al to incorporate the teachings of Prater to provide for threadably inserting an inlet end of each of a pair of pressure relief valves into a respective one of a pair of outlet ports of an inlet manifold; sliding each of a pair of connectors over an outlet end of a respective one of the pair of pressure relief valves, wherein each of the pair of connectors includes an internal shoulder at a first connector end and threads at an opposing second connector end; threadably connecting a first end of each of a pair of adapters to the outlet end of a respective one of the pair of pressure relief valves; slidably inserting a second end of each of the pair of adapters into a respective one of a pair of inlet ports of an outlet manifold and threadably connecting each of the pair of connectors to the outlet manifold so that the internal shoulder of each of the pair of connectors engages a respective one of the pair of adapters and pushes the second end of the respective one of the pair of adapters further into the respective one of the pair of inlet ports of the outlet manifold.  Doing so would be combining prior art elements according to known methods (the valve housing of Prater with the valve assembly of Byggmastar et al) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair) and use of known technique to improve similar devices (the connection means of the valve of Prater with the valve of Byggmastar et al) in the same way (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair).
Regarding Claim 17, Prater teaches disassembling and replacing a pair of 0- rings of the compact pressure relief valve assembly (70; where the pair is discloses as that within the second valve assembly as disclosed by Byggmaster et al).  
Regarding Claim 18, Prater teaches where disassembling the compact pressure relief valve assembly comprises: unthreading each of the pair of connectors from the outlet manifold (54); pulling the outlet manifold away from the pair of pressure relief valves (12); and extracting each of the pair of adapters from the respective one of the pair of inlet ports of the outlet manifold (22; Figure 2).  
Regarding Claim 19, Prater teaches where disassembling the compact pressure relief valve assembly further comprises extracting a respective one of the pair of O-rings upon pulling the outlet manifold away from the pair of pressure relief valves (20; Figure 2).  
Regarding Claim 20, Prater teaches where disassembling the compact pressure relief valve assembly further comprises: unthreading the inlet end of each of the pair of pressure relief valves from the respective one of the pair of outlet ports of the inlet manifold (from 18) to free the pair of pressure relief valves from the inlet manifold; and unthreading each of the pair of adapters from the respective one of the pair of pressure relief valves. (at 32; Figure 2).
Claims 9-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byggmastar et al (US 2017/0343161) in view of Prater (US 2,804,317), in further view of Thompson (US 3,807,687).
Regarding Claim 9, Byggmastar et al, as modified by Prater, teach all essential elements of the current invention but fails to expressly disclose a second pair of O-rings, each of which is configured to be compressed between a respective one of the pair of adapters and a respective one of the pair of pressure relief valves.
Thompson teaches a valve (Figures 1 and 3) with an adapter (14) and a second pair of O-rings (Thompson shows one at 36 and the second of the pair will be with the second valve, as disclosed by Byggmastar et al, each of which is configured to be compressed between a respective one of the pair of adapters (14) and a respective one of the pair of pressure relief valves (20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al as modified by Prater to incorporate the teachings of Thompson to provide for a second pair of O-rings, each of which is configured to be compressed between a respective one of the pair of adapters and a respective one of the pair of pressure relief valves.  Doing so would be combining prior art elements according to known methods (the valve adapter structure of Thompson with the valve adapter of Prater) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair).
Regarding Claim 10, Byggmastar et al, as modified by Prater, teach all essential elements of the current invention but fails to expressly disclose where each of the plurality of adapters defines a groove adjacent the second end.  
Thompson teaches a valve (Figures 1 and 3) with an adapter (where Byggmastar et al discloses a plurality of adapters) where each of the plurality of adapters (generally at 20) defines a groove adjacent the second end (within 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al as modified by Prater to incorporate the teachings of Thompson to provide for where each of the plurality of adapters defines a groove adjacent the second end.  Doing so would be combining prior art elements according to known methods (the valve adapter structure of Thompson with the valve adapter of Prater) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair). 
Regarding Claim 11, Thompson teaches 0-rings (38) each of which is configured to be disposed in the groove of a respective one of the plurality of adapters (within 36 of Figure 1).
Regarding Claim 13, Byggmastar et al, as modified by Prater, teach all essential elements of the current invention but fails to expressly disclose prior to threadably connecting the first end of each of the pair of adapters to the outlet end of the respective one of the pair of pressure relief valves, placing each of a first pair of O-rings about the first end and on an external shoulder of a respective one of the pair of adapters.  
Thompson teaches a valve (Figures 1 and 3) with an adapter (where Byggmastar et al discloses a plurality of adapters) where prior to threadably connecting the first end of each of the pair of adapters to the outlet end of the respective one of the pair of pressure relief valves (20), placing each of a first pair of O-rings (36) about the first end and on an external shoulder (the groove where 36 sits) of a respective one of the pair of adapters (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al as modified by Prater to incorporate the teachings of Thompson to provide for threadably connecting the first end of each of the pair of adapters to the outlet end of the respective one of the pair of pressure relief valves, placing each of a first pair of O-rings about the first end and on an external shoulder of a respective one of the pair of adapters.  Doing so would be combining prior art elements according to known methods (the valve adapter structure of Thompson with the valve adapter of Prater) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair). 
Regarding Claim 14, Thompson discloses where when the first end of each of the pair of adapters is threadably connected to the outlet end of the respective one of the pair of pressure relief valves such that each of the first pair of O-rings is disposed between the external shoulder of the respective one of the pair of adapters and the respective one of the pair of pressure relief valves (Figure 1).  
Regarding Claim 15, Byggmastar et al, as modified by Prater, teach all essential elements of the current invention but fails to expressly disclose prior to slidably inserting the second end of each of the pair of adapters into a respective one of the pair of inlet ports, disposing each of a second pair of O-rings in a groove defined by a respective one of the pair of adapters.  
Thompson teaches a valve (Figures 1 and 3) with an adapter (where Byggmastar et al discloses a plurality of adapters) and prior to slidably inserting the second end of each of the pair of adapters into a respective one of the pair of inlet ports (generally at 20) disposing each of a second pair of O-rings (36) in a groove defined by a respective one of the pair of adapters (within 36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Byggmastar et al as modified by Prater to incorporate the teachings of Thompson to provide for slidably inserting the second end of each of the pair of adapters into a respective one of the pair of inlet ports, disposing each of a second pair of O-rings in a groove defined by a respective one of the pair of adapters.  Doing so would be combining prior art elements according to known methods (the valve adapter structure of Thompson with the valve adapter of Prater) to yield predictable results (to provide a secure connection of the valve to the system, allowing for ease of valve replacement and repair). 
Regarding Claim 16, Thompson discloses where the second end of each of the pair of adapters is slidably inserted into the respective one of the pair of inlet ports such that a respective one of the second pair of O-rings is inserted into the respective one of the pair of inlet ports (Figure 1).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753